USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1188                                    ANA H. ROSADO,                                Plaintiff, Appellant,                                          v.                       SECRETARY OF HEALTH AND HUMAN SERVICES,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                   [Hon. Salvador E. Casellas, U.S. District Judge]                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Stahl and Lynch, Circuit Judges.                                            ______________                                 ____________________            Melba N. Rivera-Camacho & Assocs. on brief for appellant.            _________________________________            Guillermo  Gill, United  States Attorney,  Edna  C. Rosario-Munoz,            _______________                            ______________________        Assistant  United States  Attorney,  and  Wayne  G.  Lewis,  Assistant                                                  ________________        Regional  Counsel,  Office  of the  Chief  Counsel,  Region  I, Social        Security Administration, on brief for appellee.                                 ____________________                                   October 10, 1997                                 ____________________                 Per Curiam.  This is an appeal from the denial of social                 __________            security  disability  benefits.    Appellant  Ana  H.  Rosado            ("Rosado")  claims she  is disabled due  to a  combination of            back problems and depression.                 A mental residual functional capacity ("RFC") assessment            was  required in this case,  since it was determined Rosado's            mental   impairment  was   "severe."     See   20  C.F.R.                                                         ___            404.1520a(c)(3).    The  RFC  assessment  needed  to  address            Rosado's  abilities to 1) understand, remember, and carry out            instructions,  and 2)  respond appropriately  to supervision,            co-workers, and work pressures in  a work setting.  20 C.F.R.              404.1545(c).   While two of  the non-examining doctors  did            address the first concern, they did not sufficiently speak to            the second  concern.   The  ALJ,  as a  lay person,  was  not            qualified  to interpret  the  raw  medical  data  and  assess            claimant's mental RFC.  Rosado v. Secretary of Health & Human                                    _____________________________________            Servs., 807  F.2d 292, 293  (1st Cir. 1986).   On remand, the            ______            ALJ shall obtain  expert medical assistance to  interpret the            raw medical data regarding Rosado's mental condition in 19931                                                                        1                                            ____________________               1Since the record shows Rosado lost a young son in an auto               1            accident in late 1992 or early 1993, it would  not be correct            to disregard, without explanation, the 1993 evidence and base            findings on the pre-1993 evidence  alone.  Prior to her son's            death,  most of the evidence showed Rosado's mental condition            was "good"  or "fair."   After she  lost her son,  though, it            does  appear  from   the  records  of  all   three  examining            physicians that her  mental condition may have  deteriorated.            On remand,  the ALJ should  analyze the evidence in  light of            this  fact.    The  ALJ  should  also  ensure  that  the  RFC            assessment incorporates this information.                                         -2-            and  to explain how her mental condition affected her ability            to function in  the workplace.  See 20  C.F.R.   404.1545(c).                                            ___            Only  then  can  a  vocational  expert   competently  testify            regarding  whether work existed in the national economy which            Rosado  could perform despite the limitations  set out by the            medical expert.                 We have  examined Rosado's argument regarding  the ALJ's            findings on  her subjective  complaints of pain.   We  see no            reason to disturb those  findings, as they were  supported by            substantial evidence.                 Reversed and remanded on the mental impairment issue.                 _____________________                                         -3-